CAUSE NO. 2014-57804

 HECTOR’S STEEL CO.,                              §          IN THE DISTRICT COURT OF
                                                                                 FILED IN
      Plaintiff                                   §                       1st COURT OF APPEALS
                                                  §                           HOUSTON, TEXAS
 vs.                                              §          HARRIS    COUNTY,   TEXAS
                                                                          8/28/2015 5:57:32 PM
                                                  §                       CHRISTOPHER A. PRINE
 SABER CONSTRUCTION, INC.,                        §                               Clerk
      Defendant                                   §          133rd JUDICIAL DISTRICT

                        JOINT NOTICE OF NONSUIT WITH PREJUDICE

TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES, Plaintiff, HECTOR’S STEEL CO., and Defendant, SABER

CONSTRUCTION, INC. as Movants herein, and file this Joint Notice of Nonsuit with Prejudice

of all Claims, and in support thereof, would show the court the following:

                                                 I.

        Plaintiff, HECTOR’S STEEL CO., gives notice of the nonsuit of all of its claims against

Defendant, SABER CONSTRUCTION, INC., with prejudice.

        Defendant/Counter-Plaintiff, SABER CONSTRUCTION, INC., gives notice of nonsuit

of all of their counterclaims against Plaintiff/Counter-Defendant, HECTOR’S STEEL CO, with

prejudice.

        WHEREFORE, PREMISES CONSIDERED, Movants pray for an order of nonsuit

effective on the date of this filing, and for such other and further relief to which it may be justly

entitled.




                                                                              A


5075956v1
                                                  Respectfully submitted,

                                                  THE SHEENA LAW FIRM

                                                  By: /s/ Danny M. Sheena
                                                  DANNY M. SHEENA, P.E.
                                                  State Bar No. 00792830
                                                  2500 West Loop South, Suite 518
                                                  Houston, Texas 77027-4508
                                                  (713) 224-6508
                                                  (713) 225-1560 Facsimile
                                                  E-mail: Danny@Sheenalawfirm.com
                                                  ATTORNEY FOR PLAINTIFF HECTOR’S
                                                  STEEL CO.


                                                    PORTER HEDGES LLP

                                                    By: /s/ Sean M. McChristian
                                                       ALLISON J. SNYDER
                                                       State Bar No.: 18813800
                                                       SEAN M. McCHRISTIAN
                                                       State Bar No.: 24067751
                                                       1000 Main Street, 36th Floor
                                                       Houston, Texas 77002
                                                       (713) 226-6622 Snyder telephone
                                                       (713) 226-6222 Snyder facsimile
                                                       asnyder@porterhedges.com
                                                       (713) 226-6632 McChristian telephone
                                                       (713) 226-6232 McChristian facsimile
                                                       smcchristian@porterhedges.com

                                                    ATTORNEYS FOR DEFENDANT
                                                    SABER CONSTRUCTION, INC.

                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing instrument was sent
via first class mail and/or facsimile and/or certified mail, return receipt requested and/or
electronic mail, and/or electronically through the electronic filing manager to all counsel of
record on this the 28th day of August, 2015.

                                                         /s/ Sean M. McChristian
                                                         SEAN M. MCCHRISTIAN




                                                                                    Page 2 of 2
5075956v1
McChristian, Sean M.

From:                        No-Reply@eFileTexas.gov
Sent:                        Friday, August 28, 2015 5:17 PM
To:                          McChristian, Sean M.
Subject:                     eFileTexas.gov - Filing Submitted - 6710989




                                                                            Filing Submitted
                                                                           Envelope Number: 6710989



The filing below has been submitted to the clerks office for review. Please allow up to 24 business
hours for clerk office processing.

                                               Filing Details
Court                          Harris County District Civil
Date/Time Submitted:           8/28/2015 5:15:54 PM
Filing Type:                   Notice
Activity Requested:            EFileAndServe
Filed By:                      Sean McChristian


                                                Fee Details
This envelope is pending review and fees may change.
Case Fee Information                      $2.06
Payment Service Fees                      $0.06
Court Transaction Fees                    $2.00
Notice                                    $0.00


Total: $2.06 (The envelope still has pending filings and the fees are subject to change)


                                             Document Details
Lead File:                     2015-08-28 Joint Notice of Nonsuit.pdf
Lead File Page Count:          2
                               https://efile.txcourts.gov/ViewDocuments.aspx?FID=2fb1e756-7b05-
File Copy                      40ae-a4b4-b7faa0c80443
                               This link is active for 35 days.
                                                      1
                           Contact your service provider with any questions


                              Need Help? Help
                              Visit: https://efiletexas.gov/contacts.htm
                              Email: support@eFileTexas.gov




Please do not reply to this email. It was generated automatically by eFileTexas.gov




                                                   2